RESPONSE TO AMENDMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 17–19 and 22–32 are pending.
Claims 20 and 21 are objected to.
Claims 17–19 and 22–32 are rejected.
Response to Arguments
Applicant’s arguments, see pages 2–4, filed 7/12/2022, with respect to the rejection(s) of claim(s) 17–19 and 21–32 under 35 U.S.C. §103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Vaser NPL (“QoS KPI and QoE KQI relationship for LTE Video Streaming and VoLTE Services”, 2015) (IDS on 10/27/2020), Vizzarri NPL (“Quality of Experience Analysis for VoLTE Services through Artificial Neural Network Fitting”, October 26, 2016), Aroussi NPL ("Survey on Machine Learning-based QoE-QoS Correlation Models", April 27th, 2014)*, Alreshoodi et al. ("Survey on QoE\QoS Correlation Models for Multimedia Services", May 2013), Blouin et al. (2008/0155087), Zhoul et al. (2010/0315968), and Kollipara (10,063,431).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 22, 25, 26, 28, 29, 31 and 32 are rejected under 35 U.S.C. § 103 as being unpatentable over Vaser NPL (“QoS KPI and QoE KQI relationship for LTE Video Streaming and VoLTE Services”, 2015) (IDS on 10/27/2020) in view of Vizzarri NPL (“Quality of Experience Analysis for VoLTE Services through Artificial Neural Network Fitting”, October 26, 2016), and further in view of Aroussi NPL ("Survey on Machine Learning-based QoE-QoS Correlation Models", April 27th, 2014).
Regarding claims 17 and 32, Vaser teaches A method for determining, in a communication system, a Quality of Experience associated with a real-time communication session between user devices of the communication system, the method comprising:
starting the real-time communication session (p. 318, Video Streaming and VoLTE services; p. 321, real time communications like a VoLTE session can be conducted);
monitoring the real-time communication session (p. 319, left col., network quality can be monitored in context of VoLTE and video streaming services) and
determining, during the real-time communication session, at least one quality indicator indicative of the Quality of Experience, and at least one first performance indicator indicative of a Quality of Service and at least one second performance indicator indicative of the Quality of Service (p. 321, Section IV, mathematical QoS and QoE relationship exists; monitoring operations can be analyzed to establish said QoS/QoE mathematical relationship; QoE assessments can be made based on function of combination of QoS values, where QoS are KPIs);
based on a self-learning process to which the at least one quality indicator and the at least one first performance indicator are applied, determining and continuously updating a correlation function indicative of the correlation between the Quality of Experience and the Quality of Service in respect of the monitored real-time communication session (p. 321, Section IV, mathematical QoS and QoE relationship exists; monitoring operations can be analyzed to establish said QoS/QoE mathematical relationship; p. 322; Section A, QoE can be determined based on plurality of QoS indicators according to the differential equation such as the IQX Hypothesis, formulas 4 and 5; however, Vaser NPL does not explicitly identify that the determination based on the diff. eq. such as the IQX hypothesis is one that is based on a self-learning process - instead, Vizzarri teaches usage of such self-learning process for determination of correlation functions that are indicative of QoE/QoS correlative properties; also, Vaser does not explicitly teach that the correlation function is updated continuously but rather Aroussi reference teaches it below);
determining a parameter of the Quality of Service depending on both the at least one first performance indicator and the at least one second performance indicator (p. 322; Section A, A different parameter can be determined based on different QoS parameters such as jitter delay being identified as QoS KQI, such as shown in formula 7), and
applying said parameter to the correlation function to determine said Quality of Experience (p. 322, Section A, combination of the identified QoS, QoE and other various parameters can be used to validate the IQX Hypothesis when the KQI is MOS and the KPI is effective packet loss, which identifies a particular MOS [mean opinion score] as identified by formula 8).
However, Vaser does not explicitly identify based on a self-learning process to which the at least one quality indicator and the at least one first performance indicator are applied, determining and continuously updating a correlation function indicative of the correlation between the Quality of Experience and the Quality of Service in respect of the monitored real-time communication session.
Vizzarri from the same field of endeavor teaches based on a self-learning process to which the at least one quality indicator and the at least one first performance indicator are applied, determining a correlation function indicative of the correlation between the Quality of Experience and the Quality of Service in respect of the monitored real-time communication session (first page under Sections I and II, needs and reasons as to why measurement of QoS/QoE within VoLTE networks/service may be useful is identified; 2nd page right col., ability to express relationship between MOS-LQS and QoS metrics of VoLTE applications is disclosed where such expressions are made using algorithms including Artificial Neural Network (ANN) methods [ANN is a self-learning process as claimed]; the authors identify usage of ANN methods to explicitly model QoS/QoE correlation within a WiMAX network and such model yielding good accuracy, as well as specific identification of the ANN algorithm such as the Levenberg-Marquardt training algorithm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Vaser using Vizzarri to incorporate the great potential the ANN algorithms have with respect to modelling human behavior (Vizzarri at 2nd page, right col. last paragraph). By incorporating algorithm that models human behavior accurately, the results of the models would be more relevant to questions being asked with respect to the specific modeling for the correlative QoS/QoE parameters specific to, for example, the delivery of VoLTE services over WiMAX network. Id.
However, the combined teachings do not explicitly teach determining and continuously updating a correlation function indicative of the correlation between the Quality of Experience and the Quality of Service in respect of the monitored real-time communication session.
Aroussi NPL from the same field of endeavor teaches determining and continuously updating a correlation function indicative of the correlation between the Quality of Experience and the Quality of Service in respect of the monitored real-time communication session (p. 200-01, various machine learning based QoE-QoS correlation models are disclosed; for example, supervised/semi-supervised/unsupervised learning is disclosed in Section II.B., where inputs and outputs can be used to build models from observations; p. 201, Section D discloses the ability to perform incremental learning, where data are introduced progressively and the model is able to change and adjust its settings after observation of each data to enrich previously acquired learning from old data; the QoE-QoS correlation models can be used in “real time” for use of the model during learning and improve it throughout its use).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Vaser using Aroussi NPL to ensure that the process of monitoring and improving the QoS/QoE for VoLTE services as disclosed in Vaser occur in an incremental fashion so that the end users using the VoLTE services can experience the best possible stream delivery. By updating QoS-QoE models via incremental learning process where said model is improved throughout its use as disclosed in Aroussi, the end users using the VoLTE services could be provided with best possible delivery where service provider can react to a more accurate data gleaned from the incremental learning process when modeling the QoS-QoE correlation.

Regarding claim 22, Vaser, Vizzarri and Aroussi teaches the limitations of claim 17. Vaser further teaches wherein the at least one first performance indicator comprises one or more among jitter and packet loss (p. 319, left col., "jitter, packet loss").

Regarding claim 25, Vaser, Vizzarri and Aroussi teaches the limitations of claim 17. Vaser further teaches wherein the at least one quality indicator comprises the Mean Opinion Score (p. 322).

Regarding claim 26, Vaser, Vizzarri and Aroussi teaches the limitations of claim 25. Vaser further teaches wherein said determining at least one quality indicator comprises determining the Mean Opinion Score according to E-model transmission rating model defined in ITU-T G107 Recommendation (p. 321, ITU-T G. 107 description of I sub e,eff Equipment Factor).

Regarding claim 28, Vaser, Vizzarri and Aroussi teaches the limitations of claim 17. Vaser further teaches wherein said correlation function family is indicative of an exponential correlation between the Quality of Experience and the Quality of Service (p. 322, formula 5).

Regarding claim 29, Vaser, Vizzarri and Aroussi teaches the limitations of claim 17. Vaser further teaches wherein said correlation function family is based on IQX hypothesis (p. 322, formula 4/5).

Regarding claim 31, Vaser, Vizzarri and Aroussi teaches the limitations of claim 17. Vaser further teaches determining at least one quality indicator of the Quality of Experience, and at least one first performance indicator of the Quality of Service and at least one second performance indicator of the Quality of Service; determining a correlation function; determining a parameter of the Quality of Service, and applying said parameter, while the real-time communication session is in progress (Abstract, the methods as disclosed in the reference can be determined with respect to individual users using, for example, the VoLTE services).

Claims 18 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Vaser NPL (“QoS KPI and QoE KQI relationship for LTE Video Streaming and VoLTE Services”, 2015) (IDS on 10/27/2020) in view of Vizzarri NPL (“Quality of Experience Analysis for VoLTE Services through Artificial Neural Network Fitting”, October 26, 2016), further in view of Aroussi NPL ("Survey on Machine Learning-based QoE-QoS Correlation Models", April 27th, 2014), and further in view of Alreshoodi et al. ("Survey on QoE\QoS Correlation Models for Multimedia Services", May 2013).
Regarding claim 18, Vaser, Vizzarri and Aroussi teaches the limitations of claim 17. However, the combination do not explicitly teach wherein said determining a correlation between the Quality of Experience and the Quality of Service in respect of the monitored real-time communication session comprises determining said correlation function in respect of the monitored real-time communication session among a family of correlation functions being indicative of the correlation between the Quality of Experience and a Quality of Service in respect of a generic real-time communication session.
Alreshoodi from the same field of endeavor teaches wherein said determining a correlation between the Quality of Experience and the Quality of Service in respect of the monitored real-time communication session comprises determining said correlation function in respect of the monitored real-time communication session among a family of correlation functions being indicative of the correlation between the Quality of Experience and a Quality of Service in respect of a generic real-time communication session (p. 56, for example, a plurality of various quality assessment models is shown; p. 57, particular correlative mapping functions for determining MOS values based on plurality of QoS and QoE parameter measurements is shown in detail; see pp. 58-61 for further details).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Vaser using Alreshoodi to best identify the most crucial factor affecting the overall perceived quality issues that end user may experience based on various different factors that can affect such perception of quality issues. For example, different models being used to most effectively identify problems that users may subjectively or objectively perceive as being problematic is shown in table 2 of Alreshoodi reference. By identifying the most effective model for measuring QoS/QoE for the type of data being delivered, or content being delivered, or any other factor, the most problematic issues affecting the QoS/QoE issues would have been identified as disclosed in Vaser.

Regarding claim 19, Vaser, Vizzarri, Aroussi and Alreshoodi teach the limitations of claim 18. Alreshoodi further teaches wherein said determining a correlation function comprises: providing said correlation function family (p. 57, different function families is shown, i.e. logistic, cubic, exponential, etc.), and
based on the at least one quality indicator and the at least one first performance indicator, determining a value of at least one coefficient of the correlation function family and applying the determined value of the at least one coefficient to the correlation function family to determine the correlation function in respect of the monitored real-time communication session (p. 58-59, for example, identifying various types of QoE model using statistical analysis methods and machine learning methods is disclosed; p. 69, artificial optimization techniques can learn a model and find optimal fit QoE metric from the QoS parameters; p. 70, advantages of using one model over another is disclosed based on subjective/objective variables in a quantitative way for better reflecting the complexity of QoE is disclosed, which would make it obvious for one ordinarily skilled in the art that using the best model to fit particular given set of QoEs is desirable for best analysis of QoE/QoS modeling).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Vaser using Alreshoodi to best identify the most crucial factor affecting the overall perceived quality issues that end user may experience based on various different factors that can affect such perception of quality issues. For example, different models being used to most effectively identify problems that users may subjectively or objectively perceive as being problematic is shown in table 2 of Alreshoodi reference. By identifying the most effective model for measuring QoS/QoE for the type of data being delivered, or content being delivered, or any other factor, the most problematic issues affecting the QoS/QoE issues would have been identified as disclosed in Vaser.

Claims 23 and 24 are rejected under 35 U.S.C. § 103 as being unpatentable over Vaser NPL (“QoS KPI and QoE KQI relationship for LTE Video Streaming and VoLTE Services”, 2015) (IDS on 10/27/2020) in view of Vizzarri NPL (“Quality of Experience Analysis for VoLTE Services through Artificial Neural Network Fitting”, October 26, 2016), further in view of Aroussi NPL ("Survey on Machine Learning-based QoE-QoS Correlation Models", April 27th, 2014), and further in view of Blouin et al. (2008/0155087).
Regarding claim 23, Vaser, Vizzarri and Aroussi teach the limitations of claim 17. However, the combination do not explicitly teach wherein the at least one second performance indicator comprises jitter buffer size.
Blouin from the same field of endeavor teaches wherein the at least one second performance indicator comprises jitter buffer size (¶54; ¶88, jitter buffer size as a factor for determining QoE/QoS determinations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Vaser using Blouin to more effectively identify QoS problems regarding jitter by also factoring in delay-jitter buffer size into account with respect to measurement of network performances. Including another factor would have yielded more accurate results with respect to measurement of customer quality of experience perception.

Regarding claim 24, Vaser, Vizzarri and Aroussi teach the limitations of claim 17. Vaser further teaches wherein said parameter comprises an effective packet loss depending on jitter, packet loss and (p. 322, "effective packet loss" for calculation of MOS factoring in packet loss and jitter).
However, the teachings do not explicitly teach jitter buffer size.
Blouin from the same field of endeavor teaches jitter buffer size (¶54; ¶88, jitter buffer size as a factor for determining QoE/QoS determinations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Vaser using Blouin to more effectively identify QoS problems regarding jitter by also factoring in delay-jitter buffer size into account with respect to measurement of network performances. Including another factor would have yielded more accurate results with respect to measurement of customer quality of experience perception.

Claim 27 is rejected under 35 U.S.C. § 103 as being unpatentable over Vaser NPL (“QoS KPI and QoE KQI relationship for LTE Video Streaming and VoLTE Services”, 2015) (IDS on 10/27/2020) in view of Vizzarri NPL (“Quality of Experience Analysis for VoLTE Services through Artificial Neural Network Fitting”, October 26, 2016), further in view of Aroussi NPL ("Survey on Machine Learning-based QoE-QoS Correlation Models", April 27th, 2014), and further in view of Zhoul et al. (2010/0315968).
Regarding claim 27, Vaser, Vizzarri and Aroussi teach the limitations of claim 25. However, the teachings do not explicitly teach wherein the Mean Opinion Score is associated with one or more among the user devices of the real-time communication session.
Zhoul from the same field of endeavor teaches wherein the Mean Opinion Score is associated with one or more among the user devices of the real-time communication session (¶32, particular Mean Opinion Score can be tied to a communication quality of a user equipment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Vaser using Zhoul to further identify similar problems that may be affecting the same user equipment device by identifying the most effective method to identify QoE/QoS related problems.

Claim 30 is rejected under 35 U.S.C. § 103 as being unpatentable over Vaser NPL (“QoS KPI and QoE KQI relationship for LTE Video Streaming and VoLTE Services”, 2015) (IDS on 10/27/2020) in view of Vizzarri NPL (“Quality of Experience Analysis for VoLTE Services through Artificial Neural Network Fitting”, October 26, 2016), further in view of Aroussi NPL ("Survey on Machine Learning-based QoE-QoS Correlation Models", April 27th, 2014) and further in view of Kollipara (10,063,431).
Regarding claim 30, Vaser, Vizzarri and Aroussi teach the limitations of claim 17. Vaser further teaches wherein said monitoring at least one quality indicator, and at least one first performance indicator and at least one second performance indicator is carried out over at least one among (p. 321, Section IV, mathematical QoS and QoE relationship exists; monitoring operations can be analyzed to establish said QoS/QoE mathematical relationship; QoE assessments can be made based on function of combination of QoS values, where QoS are KPIs):
However, the combination do not explicitly teach a network interface between a radio base station of the communication system and a Serving Gateway module of the communication system; a network interface between the Serving Gateway module of the communication system and a Packet Data Network Gateway module of the communication system; a radio interface between a Proxy-Call Session Control Function module of the communication system and an Interrogating/Serving Call State Control Function module of the communication system.
Kollipara from the same field of endeavor teaches a network interface between a radio base station of the communication system and a Serving Gateway module of the communication system; a network interface between the Serving Gateway module of the communication system and a Packet Data Network Gateway module of the communication system; a radio interface between a Proxy-Call Session Control Function module of the communication system and an Interrogating/Serving Call State Control Function module of the communication system (Figs. 1 and 2; col. 1 ll. 24-40, monitoring customer experience over mobile networks such as LTE; col. 5 ll. 26-40, various signal interfaces to be monitored including P-CSCF and I/S-CSCF).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Vaser using Kollipara to correctly monitor devices used to implement cell networks, such as the VoLTE networks [these equipment as identified in Kollipara are used for implementation of VoLTE networks].
Allowable Subject Matter
Claims 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAE KIM/
Examiner, Art Unit 2458                                                                                                    

/KEVIN T BATES/             Supervisory Patent Examiner, Art Unit 2458